     Case 4:19-cv-00172-CDL Document 80 Filed 04/24/20 Page 1 of 9




            IN THE UNITED STATES DISTRICT COURT
            FOR THE MIDDLE DISTRICT OF GEORGIA
                     COLUMBUS DIVISION

KOSHA, LLC; NITIN R. DESAI; BHAVNA N.
DESAI; SHANKAR THIRUPPATHI;
SWAMISHAKTI, LLC; MALINI
RADHAKRISHNAN; VRAJ MANOJ PATEL;
ASHKA MANOJ PATEL; LAKSHMANA
KROTTAPALLI; VENKATACHALAM
KANNAPPAN; HEMA RAJU & SAAS, LLC;
PUJA CHEBROLU; GUATAM CHEBROLU;
RANI CHEBROLU; SANTHI ADIGOPULA; MAY
PARTNERS, LLC; ARIYAPROPERTIES, LLC;
VENKAT SUNIL CHENNUR; CRANE
PROPERTIES, LLC; VEENA HARISH; SURESH
NUKALA; SEJAL PATEL; SRINIVASA
PATHAKAMURI; VINAYAK RAMANATH;
PIYUSH PATEL; SHAMIL MANAGEMENT P.C.;
AMIRTHALINGADOSS SHANMUGAVELU;
KURUDI H. MURALIDHAR; SAMHITHA
MEDATIA; DOSTI 2019 LLC; FERDINAND    No. 4:19-cv-172 (CDL)
ALCAIDE; RAJENDRAN ALAPPAN, RAJEEV
CHAUHAN; TAMORIE SMITH; VIBHUTI
ANSAR; DYNAMIC W2E 12, LLC; DYNAMIC
AES, LLC; SACHIN PHADE AS GUARDIAN
AND NEXT FRIEND OF AMIYA PHADE;
SACHIN PHADE AS GUARDIAN AND NEXT
FRIEND OF ANISHA PHADE; and
VIJAYKUMAR PHADE,
   Plaintiffs,
v.
CLARENCE DEAN ALFORD; DAN ALFORD;
DEBRA VAUGHN DLUGOLENSKI; ALLIED
ENERGY SERVICES, LLC; STEPHEN LEPLEY; THE
LEPLEY GROUP AKA PROFIT ADVISORS LLC;
JITENDRA GANDHI; AUGUSTA WASTE TO ENERGY,
LLC, and FICTITIOUS PARTIES 1-98,
   Defendants.



                                   1
     Case 4:19-cv-00172-CDL Document 80 Filed 04/24/20 Page 2 of 9




                           SCHEDULING ORDER

1.       Complaint:

         Filed October 18, 2019; amended February 20, 2020.

2.       Answer:

      a. Defendant Clarence Dean Alford filed his answer on January 20, 2020;

         amended answer filed March 5, 2020.

      b. Defendant Dan Alford filed his answer on November 26, 2019.

      c. Defendant Allied Services, LLC filed its answer on November 21,

         2019.

      d. Defendant Debra Dlugolenski filed her Second Motion to Dismiss on

         April 17, 2020.

      e. Defendant Stephen Lepley filed his Motion to Dismiss on April 21,

         2020. No answer filed.

      f. Defendant The Lepley Group filed its Motion to Dismiss on April 21,

         2020. No answer filed.

      g. Defendant Jitendra Gandhi filed his Motion to Dismiss on April 21,

         2020. No answer filed.




                                    2
     Case 4:19-cv-00172-CDL Document 80 Filed 04/24/20 Page 3 of 9




3.       Lead Counsel:

         Plaintiffs:
         Andrew P. Campbell
         CAMPBELL PARTNERS, LLC
         505 20th Street North
         Suite 1600
         Birmingham, AL 35203
         Tel: 205.224.0751
         andy@campbellpartnerslaw.com

         Defendant Clarence Dean Alford
         JAMES C. EIDSON, Esq.
         401 Rusmor Street
         Orange Park, FL 32073
         Telephone: (904) 990-8080
         james@eidsonlawfirm.com

         Defendant Dlugolenski
         Kevin Ward
         SCHULTEN WARD TURNER & WEISS, LLP
         260 Peachtree Street, N.W., Suite 2700
         Atlanta, Georgia 30303
         404-688-6800 (Phone)
         k.ward@swtwlaw.com

         Defendants Gandhi, Lepley and The Lepley Group
         John Konvalinka
         Grant Konvalinka & Harrison, P.C.
         633 Chestnut Street, Suite 900
         Chattanooga, TN 37450-0900
         T: (423) 756-8400

         Defendant Dan Alford
         Brant A. Jackson, Attorney at Law, LLC
         10 Glenlake Parkway, NE
         South Tower, Suite 130
         Sandy Springs, GA 30328-3495
         678-222-3499 (O)
         brant@bjacksonlawgroup.com

                                   3
           Case 4:19-cv-00172-CDL Document 80 Filed 04/24/20 Page 4 of 9




      4.       Discovery Plan. The Parties propose the following discovery plan.

            a. Discovery will be needed with respect to the facts and circumstances

underlying Plaintiffs’ claims and Defendants’ defenses.

                  i. Witnesses’ Identifications and Estimated Costs

      The parties likely cannot schedule or conduct in-person depositions for some

period of time as the COVID-19 pandemic is ongoing, and the parties have,

seemingly, agreed that virtual depositions are not likely viable in this case given the

number of parties and issues.

            b. All non-expert discovery commenced in time to be completed by

March 1, 2021.

      5.       Initial Disclosures. The Parties will exchange initial disclosures as

required by Rule 26(a)(1) no later than twenty-one (21) days after filing the Rule 26

report herein. Dlugolenski, Gandhi, Lepley and The Lepley Group object to

providing initial disclosures at this time. See Fed. R. Civ. P. 26(1)(C). These

Defendants submit that, in the interests of judicial economy, they should be relieved

of the obligation to provide initial disclosures or further participate in discovery until

the Court has ruled upon motions to dismiss. BY THE COURT: Dlugolenski,

Gandhi, Lepley and The Lepley Group shall not be required to serve their initial

disclosures or further participate in discovery unless the Court denies their motions

to dismiss.



                                            4
           Case 4:19-cv-00172-CDL Document 80 Filed 04/24/20 Page 5 of 9




      6.       The Parties may retain experts under Rule 26(a)(2). In the event the

Parties retain experts, Plaintiff's expert report is due on March 30, 2021 and

Defendant's expert report is due on May 14, 2021.

      7.       Daubert motions are due June 4, 2021 and any responses thereto are

due on June 18, 2021.

      8.       By the Court: the Court understands that the parties should be ready

for trial by July 23, 2021 and that they expect the trial to take ten days. When the

Court issues its notice of pretrial conference, the Court will notify the parties of the

trial term during which this case will be tried and will set a deadline for witness lists,

exhibit lists, and other pretrial disclosures.

      9.       Discovery Limits.

            a. A maximum of 25 interrogatories by any party to any other party.

Responses are due 30 days after service, unless an extension is requested by the party

served and granted by the serving party.

            b. A maximum of 10 requests for production of documents by any party

to any other party. Responses are due 30 days after service, unless an extension is

requested by the party served and granted by the serving party.

            c. A maximum of 15 requests for admission by any party to any other

party. This limit does not apply to requests for admissions to authenticate documents,

for which there shall be no maximum number. Responses are due 30 days after



                                            5
         Case 4:19-cv-00172-CDL Document 80 Filed 04/24/20 Page 6 of 9




service, unless an extension is requested by the party served and granted by the

serving party.

             d. Unless agreed to by the parties or on order of the Court, a maximum of

10 non-party depositions by any party.

             e. Each deposition shall be limited to a maximum of seven hours,

excluding breaks, unless extended by agreement of parties or on order of the Court.

The limit on the number of depositions does not include the deposition of a witness,

who will be unavailable for trial, taken for the purpose of perpetuating the witnesses’

testimony at trial in this matter, does not include the taking of the deposition of a

witness whose affidavit has been submitted in support of a dispositive motion, and

does not include a party.

       10.      All potentially dispositive motions must be filed by June 1, 2021.

       11.      The Parties do not anticipate that an electronically stored information

                ("ESI") protocol agreement will be needed.

       12.      Other items:

             a. The Parties have confirmed that they are correctly named in the

pleadings.

             b. Participation in an Alternative Dispute Resolution Plan is unlikely to

assist in settlement at this time. As discovery progresses, the parties will reevaluate

this issue.



                                            6
        Case 4:19-cv-00172-CDL Document 80 Filed 04/24/20 Page 7 of 9




          c. The Parties are working on a Protective Order governing the production

and handling of documents in this lawsuit and plan to file a joint motion for entry of

a protective order in the near future.

                                                    Respectfully submitted,



                                                    /s/ Andrew P. Campbell
                                                    Andrew P. Campbell
                                                    (Admitted PHV)
                                                    Counsel for Plaintiffs
Yawanna N. McDonald (Admitted PHV)
(ASB 9372-B58T)
Erin G. Godwin (Admitted PHV)
CAMPBELL PARTNERS, LLC
505 20th Street North
Suite 1600
Birmingham, AL 35203
Tel: 205.224.0756
Fax: 205.383.2646
andy@campbellpartnerslaw.com
yawanna@campbellpartnerslaw.com
erin@campbellpartnerslaw.com

Augusta S. Dowd (Admitted PHV) (ASB-5274-D58A)
J. Mark White (Admitted PHV) (ASB-5029-H66J)
Linda Flippo (Admitted PHV) (ASB-0358-F66L)
WHITE ARNOLD & DOWD, P.C.
2025 Third Avenue North, Suite 500
Birmingham, Alabama 35203
Telephone: (205) 323-1888
Facsimile: (205) 323-8907
adowd@whitearnolddowd.com
mwhite@whitearnolddowd.com
lflippo@whitearnolddowd.com

S. Lester Tate, III (GA 698835)

                                          7
        Case 4:19-cv-00172-CDL Document 80 Filed 04/24/20 Page 8 of 9




Akin & Tate Attorneys
11 S Public Square
Cartersville, GA 30120
lester@akin-tate.com
770-382-0780

                                                     s/Brant Jackson
                                                     Counsel for Dan Alford
Brant A. Jackson, Attorney at Law, LLC
10 Glenlake Parkway, NE
South Tower, Suite 130
Sandy Springs, GA 30328-3495
678-222-3499 (O)
678-829-1492 (F)
brant@bjacksonlawgroup.com

                                                     /s/ James C. Eidson
                                                     Counsel for Clarence
                                                     Dean Alford
JAMES C. EIDSON, Esq.
401 Rusmor Street
Orange Park, FL 32073
Telephone: (904) 990-8080
Facsimile: (904) 990-1768
james@eidsonlawfirm.com

                                                     /s/ Kevin L. Ward
                                                     Kevin L. Ward
                                                     Andrea L. Pawlak
                                                     Ida Sassani
                                                     Counsel      for  Debra
                                                     Dlugolenski


SCHULTEN WARD TURNER &
WEISS, LLP
260 Peachtree Street, N.W., Suite 2700
Atlanta, Georgia 30303
404-688-6800 (Phone)



                                         8
        Case 4:19-cv-00172-CDL Document 80 Filed 04/24/20 Page 9 of 9




404-688-6840 (Fax)
k.ward@swtwlaw.com
a.pawlak@swtwlaw.com
i.sassani@swtwlaw.com


                                                      /s/ John Konvalinka
                                                      John Konvalinka
                                                      Counsel for Gandhi,
                                                      Lepley, and The Lepley
                                                      Group
John Konvalinka
Thomas M. Gautreaux, Esq.
Grant Konvalinka & Harrison, P.C.
633 Chestnut Street, Suite 900
Chattanooga, TN 37450-0900
T: (423) 756-8400
F: (423) 756-6518


Ordered this 24th day of April, 2020.

                                            S/Clay D. Land
                                            Clay D. Land
                                            Chief United States District Judge




                                        9
